Case 1:20-cv-08724-ER Document 36 Filed 05/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
T.S.; S.S.; and R.S..,
Civ. No. 20-8724(ER)(OTW)
Plaintiffs, STIPULATION OF
VOLUNTARY DISMISSAL
-against- WITH PREJUDICE
THE ROCKEFELLER UNIVERSITY
A/K/A ROCKEFELLER UNIVERSITY
HOSPITAL F/K/A THE ROCKEFELLER
INSTITUTE AND THE ROCKEFELLER
INSTITUTE FOR MEDICAL RESEARCH,
Defendant.
x

 

IT IS HEREBY STIPULATED AND AGREED by the parties through their
respective attorneys of record, pursuant to their settlement of this action, that this matter shall be,
and is hereby, dismissed with prejudice in its entirety pursuant to Fed R. Civ. P. 41(a)(1)(A)(ii).

The parties further stipulate that each party shall bear its or his own costs and attorneys’ fees.

Dated: Mey $ AO2|
New York, New York

CUTI al CKER WANG LLP COHEN & GRESSER LLP
By: Sy hex

 

“Wivienn pt ree y Mark S. Cohen

Alexander ene Mark Spatz

Alice G. Reiter Oliver Haker

305 Broadway, Suite 607 David Lisner

New York, New York 10007 800 Third Avenue, 21st Floor
(212) 620-2600 New York, New York 10022

(212) 233-4141
Attorneys for Plaintiffs T.S.,
S.S., and R.S. Attorneys for Defendant The Rockefeller
University (formerly known as The
Rockefeller Institute and The Rockefeller
Institute for Medical Research), of which
The Rockefeller University Hospital is a center
